Citation Nr: 0406156	
Decision Date: 03/09/04    Archive Date: 03/19/04	

DOCKET NO.  02-19 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hepatitis C with 
cirrhosis of the liver.   

2.  Entitlement to service connection for degenerative 
changes of the cervical spine.   

3.  Entitlement to service connection for degenerative 
changes of the thoracic spine.   

4.  Entitlement to service connection for degenerative 
changes of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from February 1969 to January 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

The report of a February 2001 VA fee-basis examination 
reflects diagnoses of hepatitis C with cirrhosis of the liver 
and degenerative changes of the cervical, thoracic, and 
lumbar spine.  However, the examiner did not offer an opinion 
regarding any relationships between these disabilities and 
the veteran's service.  

During the veteran's personal hearing in June 2003, at 
page 9, he testified that he had received treatment from a 
private chiropractor within a year following his discharge 
from service.  He also indicated that a private employer in 
the 1986-1987 time frame had X-rayed him.  

In light of the above, the appeal is REMANDED to the RO for 
the following:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied.  

2.  The RO should contact the veteran and 
request that he provide the complete name 
and address of the chiropractor that he 
received treatment from in the year 
following his discharge from active 
service, as referred to at page 9, of the 
June 2003 hearing transcript.  After 
obtaining any necessary release, the RO 
should attempt to obtain copies of any 
treatment records relating to this health 
care.  

3.  The veteran should identify the 
complete name and location of the private 
employer, referred to at page 12 of the 
June 2003 hearing, who took X-rays of his 
spine in the 1986 to 1987 time frame.  
After obtaining any necessary release, 
the RO should attempt to obtain reports 
relating to these X-rays.  

4.  The veteran should be afforded a VA 
examination to determine the etiology of 
any currently manifested hepatitis C with 
cirrhosis of the liver and degenerative 
changes of the entire spine.  The claims 
file must be made available to the 
examiner for review and the examination 
report should reflect that such review is 
accomplished.  The examiner is requested 
to offer an opinion as to whether it is 
as least as likely as not that the 
veteran's currently manifested hepatitis 
C with cirrhosis of the liver or 
degenerative changes of the cervical, 
thoracic, or lumbar spine are related to 
the veteran's active service.  If it 
cannot be determined whether the veteran 
has hepatitis C with cirrhosis of the 
liver or degenerative changes of the 
cervical, thoracic, or lumbar spine that 
are related to service, without invoking 
processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report.  

5.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be provided a supplemental statement of 
the case on all issues in appellate 
status and afforded the appropriate 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.

                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



